Citation Nr: 0100174	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  96-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Vetearns Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, that denied the veteran's claim for 
entitlement on nonservice-connected pension.  This matter was 
previously before the Board in July 1998 at which time it was 
remanded to the RO for the further development.


FINDINGS OF FACT

1.  The evidence shows that the veteran is employed as a lab 
director at a water treatment plant, earning approximately 
$27,000 in 1999.

2.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.2(f), 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA medical records show that in May 1979 the veteran 
underwent a magnuson-stack repair of the left shoulder due to 
recurrent dislocation of the left shoulder.

On file is a December 1984 statement from the Division Of 
Vocational Rehabilitation Services showing that the veteran 
had been advised to avoid prolonged standing, walking or 
climbing due to a bilateral knee injury.  It also shows that 
an agreement had been reached on a vocational goal of 
laboratory technician.

In May 1994 the veteran filed a claim of entitlement to 
nonservice-connected pension benefits. 

VA medical records dated in August 1994 reflect the veteran's 
complaint of a very painful left knee and a history of 
arthritis in the knee.

A February 1995 private hospital discharge summary contains 
the veteran's history of a series of work-related left knee 
injuries beginning in 1980.  The summary notes that the 
veteran underwent a left total knee replacement in January 
1995 and was discharged with a diagnosis of traumatic and 
degenerative osteoarthritis, left knee.

In a May 1995 private statement the veteran's private 
physician, Irwin J. Cohen, M.D., said that he hoped that the 
veteran would be able to resume some type of employment in 
about six weeks and that since having had a total knee 
replacement, he was not able to resume any activity requiring 
squatting, kneeling or heavy lifting (more than 30 lbs.) from 
floor level.

In a July 1995 rating decision the RO denied the veteran's 
claim for nonservice-connected pension.

The veteran filed another claim for nonservice-connected 
pension in December 1995 stating that he had just recently 
been released from a hospital in October 1995 for knee 
surgery.

On file is a January 1996 Aid and Attendance examination 
report showing that the veteran had problems with his left 
shoulder and knees.  He was also noted to have back pain.  
The examiner stated that the veteran had poor balance, but 
was able to walk unassisted for half a block.  He diagnosed 
the veteran as having degenerative joint disease with a total 
left knee replacement in 1995, and certified that the veteran 
required the daily personal health care services of a skilled 
provider.

The veteran underwent an orthopedic consultation at a VA 
medical facility for his left knee in March 1996.

In April 1996 the RO denied the veteran's claim for 
entitlement to nonservice-connected pension, to include on an 
extra-schedular basis.

In the veteran's May 1996 Notice of Disagreement, he said 
that he was unable to work in any field for which he felt 
qualified and that no one would hire him because of his 
disabilities for fear of potential job-related injuries.

In the veteran's substantive appeal dated in July 1996, he 
said that due to a total left knee replacement his right knee 
was the only knee he had to work with, but that he couldn't 
work with it because he continuously fell.  He also said that 
due to his left shoulder problems he had very little use of 
the left arm and hand, and he had constant back pain.  He 
further said that he had been struck with a coca cola glass 
bottle in the mouth and head at work and felt that he should 
receive compensation for all the medication that he was 
taking. 

Findings from a VA general examination in September 1996 
yielded a normal examination with some deformities involving 
the veteran' s prosthetic left knee and some crepitation on 
examination of the right knee.

A VA orthopedic examination report in September 1996 contains 
an impression of status post operative procedure for right 
shoulder instability in 1979 with no evidence of instability 
on history and examination, possible early osteoarthritis and 
limited abduction in the shoulder.  The impression also 
includes muscular low back strain with no history or evidence 
of neurological impairment, status post left total knee 
arthroplasty with an acceptable range of motion in the left 
knee, and muscular strain, left trapezius.

At a hearing at the RO in April 1997, the veteran testified 
that all of his disabilities while not necessarily preventing 
him from gaining employment, prevented him from maintaining 
employment.  He said that he had two bad shoulders, two bad 
knees and a bad back.  He said that his left shoulder 
problems were not an every day thing, but would "pop up" on 
occasion.  He also said that the right side of his body was 
the only side that he had use of.  He said that he had had a 
number of jobs including "subteaching" which lasted only 
three days because the medication he was taking made him tend 
to nod off.  He said that he also worked in security, but had 
to let that go because it required a lot of walking.  He said 
that in the last three years he had had three jobs, and had 
to leave them all because of the medication he was taking.  
He said that he even started his own business, but was unable 
to run it.  He said that he just started a new job in January 
1997 as the lab director for a city waste water site and had 
missed a total of three days.  He said that one of his duties 
involved testing water in two lagoons and that if his right 
knee were to collapse, he would fall in.  He said that he 
worked 47 hours a week at his job and had previously been out 
of work from 1992 to July of 1996. 

The veteran's chief complaint at a VA orthopedic examination 
in June 1999 was pain in the right knee and hip.  The 
examiner relayed the veteran's report of working as a lab 
director in a water treatment plant and found that on 
examination the veteran had normal active range of motion of 
the right knee.  He opined that the veteran's disabilities 
should not preclude him from doing his present occupation.

A January 2000 VA general examination report reflects 
diagnoses of lumbosacral spine with probable degenerative 
joint disease, left shoulder crepitus and painful range of 
motions, status post surgery, right shoulder, with painful 
range of motion, chronic, left knee painful with diminished 
range of motion and slight laxity, status post knee 
replacement, right knee painful with decreased range of 
motion and positive laxity, hips with full range of motion, 
but slight discomfort with the right greater than the left, 
gastroesophageal reflux disease, under poor control and 
likely exacerbated by nonsteroidal anti-inflammatory drug 
use, and urinary incontinence.

Results of a genitourinary VA examination in January 2000 
revealed that the veteran most likely had a neurogenic 
bladder secondary to lumbosacral disease causing urinary 
incontinence.

In January 2000 the veteran completed a VA Financial 
Worksheet (VA Form 10-10F (RS)) showing that his total income 
earned from employment for the previous calendar year was 
$27,000.

II.  Legal Analysis

When the veteran filed his claim for pension benefits in 
December 1995, he asserted that his disabilities were severe 
enough to entitle him to a permanent and total disability 
rating for nonservice-connected pension purposes.  To qualify 
for a permanent and total rating for pension purposes under 
38 U.S.C.A. § 1521, a veteran must have served during a 
period of war for a requisite period of time, and be 
permanently and totally disability.  See 38 C.F.R. 
§ 3.3(a)(3); Grantham v. Brown, 8 Vet. App. 228, 234 (1995); 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  Once 
these criteria are met, a determination is made as to income 
before benefits are paid, but such a question is not before 
the Board in the present appeal.

"Determinations of permanent total disability for pension 
purposes [are] based on nonservice-connected disability or 
combined nonservice-connected and service-connected 
disabilities not the result of willful misconduct.  38 C.F.R. 
§ 3.314(b)(2).

The veteran in the instant case served on active duty for a 
period of ninety (90) days or more during a period of war.  
38 U.S.C.A. §§ 101(11), (29); 1521(a), (j)(1).  Therefore, 
what remains to be determined is whether his disabilities 
cause him to be permanently and totally disabled.  In this 
regard, a veteran is permanently and totally disabled if he 
or she suffers from a disability that would render it 
impossible for the average person to follow a substantially 
gainful occupation, and it is reasonably certain that such 
disability will continue throughout the life of the veteran.  
38 U.S.C.A. § 1502(a); Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  VA regulations describe the requirements for 
permanent and total disability.  38 C.F.R. § 3.340(b).  
Additional rating criteria for permanent and total disability 
ratings for pension purposes appear in 38 C.F.R. § 3.342.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  First, the veteran may establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that he or she has a lifetime impairment, which 
is sufficient to render it impossible to follow a 
substantially gainful occupation.  This standard is outlined 
in 38 U.S.C.A. § 1502(a)(1), 38 C.F.R. §§ 3.340(a), 4.15.  
This process requires rating and then combining each 
disability under the appropriate diagnostic codes to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  

A second method by which total disability for pension 
purposes may be shown, absent a combined 100 percent 
schedular evaluation, is to prove that the veteran in 
question (as opposed to the average person) experiences a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must 
be given to unusual physical or mental effects in individual 
cases.  38 C.F.R. § 4.15.  Under this analysis, percentage 
requirements are set forth under 38 C.F.R. § 4.16, which 
require that if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to at least 70 
percent.  A veteran who meets these criteria (and the 
disability is permanent in nature and the veteran is unable 
to secure and follow substantially gainful employment by 
virtue of such disability) is considered permanently and 
totally disabled.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the schedular criteria for permanent and total disability 
under the above-noted percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if he or she is found to be 
unemployable "by reason of his or her disability(ties), age, 
occupational background, and other related factors."  
38 C.F.R. § 3.321(b)(2).

In the Board's remand in July 1998, the Board instructed the 
RO to rate each of the veteran's nonservice-connected 
disabilities.  Although the RO did not rate each such 
disability as instructed, such an error is considered 
harmless in view of evidence that the veteran is gainfully 
employed.  In other words, the question of whether the 
veteran meets the percentage requirements of 38 C.F.R. § 4.16 
need not be addressed in light of the Board's finding that 
the veteran is employed full time in a substantially gainful 
occupation.  At a hearing at the RO in April 1997, the 
veteran testified that he had just begun a new job as a lab 
director at a water treatment site in January 1997.  His 
testimony as to being employed is not in dispute.  In fact, 
he similarly reported at a June 1999 VA examination that he 
was working as a laboratory director in a water treatment 
plant.  In addition, in January 2000 the veteran completed a 
Financial Worksheet noting that he had earned income from 
employment for the 1999 calendar year of $27,000.  While 
consideration has been given to the veteran's testimony in 
April 1997 that although he was able to obtain employment, he 
was not able to maintain it, the fact that he has been 
employed as a lab director for a water treatment plant for 
over two years is indeed evidence of his ability to maintain 
employment.

Interestingly, in the case of Faust v. West, 13 Vet. App. 342 
(2000), the United States Courts of Appeals for Vetearns 
Claims (formally known as the United States Court of Veterans 
Appeals) stated that based on the facts in that case (which 
pertained to a reduction of a rating of total disability 
based on individual unemployability), "where the veteran 
became employed, as shown by clear and convincing evidence, 
at a substantially gainful occupation - i.e., one that 
provides annual income that exceeds the poverty threshold for 
one person...such employment constitutes, as a matter of law, a 
substantially gainful occupation."

The foregoing evidence showing that the veteran is gainfully 
employed likewise shows that he does not meet the basic 
criteria for entitlement to a permanent and total disability 
evaluation as pension payments are available only to 
individuals who are unemployable.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

